Exhibit 10.25
EXECUTION VERSION
AMENDMENT NO. 2 TO TERM LOAN AGREEMENT
     THIS AMENDMENT NO. 2 TO TERM LOAN AGREEMENT (this “Amendment”), dated as of
January 20, 2010, is among NMH HOLDINGS, LLC, a Delaware limited liability
company (“New Holdings”), NATIONAL MENTOR HOLDINGS, INC., a Delaware corporation
(“Holdings”), NATIONAL MENTOR HOLDINGS, LLC, a Delaware limited liability
company (“Mentor”), REM ARROWHEAD, INC. (“REM Arrowhead”), REM CONNECTICUT
COMMUNITY SERVICES, INC. (“REM Connecticut”), REM INDIANA, INC. (“REM Indiana”),
REM NORTH DAKOTA, INC. (“REM North Dakota”), REM WISCONSIN, INC. (“REM Wisconsin
I”), REM WISCONSIN II, INC. (“REM Wisconsin II”), REM WISCONSIN III, INC. (“REM
Wisconsin III”, and together with New Holdings, Holdings, Mentor, REM Arrowhead,
REM Connecticut, REM Indiana, REM North Dakota, REM Wisconsin I, and REM
Wisconsin II, collectively, the “Loan Parties”) and BANK OF AMERICA, N.A. (the
“Lender”).
R E C I T A L S:
     A. The Loan Parties and the Lender are parties to that certain Term Loan
Agreement dated as of May 20, 2005 (as amended by that certain Amendment No. 1
to Term Loan Agreement and Joinder Agreement dated as of June 29, 2006, the
“Loan Agreement”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.
     B. The Loan Parties have requested that the Lender amend the Loan Agreement
to (i) extend the scheduled Maturity Date to June 29, 2012 so that it is
coterminous with the “Revolving Termination Date” (as defined in the Syndicated
Credit Agreement) and (ii) reduce the Commitment from $8,000,000 to $6,000,000.
     C. The Lender is willing to so amend the Loan Agreement subject to the
terms and conditions set forth herein.
     In furtherance of the foregoing, the parties agree as follows:
     Section 1. AMENDMENTS. Subject to the terms and conditions set forth
herein, and in reliance upon the representations and warranties of the Loan
Parties herein, the Loan Agreement is hereby amended as follows:
     (a) Section 1.01 of the Loan Agreement is amended to insert the following
new definition in the appropriate alphabetical position therein:
          “Second Amendment Effective Date” means January 20, 2010.
     (b) The definition of “Commitment” in Section 1.01 of the Loan Agreement is
hereby amended to delete the amount “$8,000,000” where it appears therein and
insert “$6,000,000” in lieu thereof.

 



--------------------------------------------------------------------------------



 



     (c) The definition of “Maturity Date” in Section 1.01 of the Loan Agreement
is deleted in its entirety and the following is inserted in lieu thereof:
          “Maturity Date” means the earlier to occur of (a) June 29, 2012 or
(b) the date (after the Second Amendment Effective Date) of the earlier
refinancing, replacement or other termination of the revolving commitments under
the Syndicated Credit Agreement.
     (d) Clause (q) of Section 8.01 of the Loan Agreement is amended to add the
word “Second” before the words “Amendment Effective Date”.
     Section 2. CONDITIONS PRECEDENT. The effectiveness of this Amendment and
the amendments to the Loan Agreement herein provided are subject to the
satisfaction of the following conditions precedent:
     (a) Execution and Delivery of this Amendment. The Lender shall have
received a copy of this Amendment, duly executed and delivered by the Loan
Parties.
     (b) Fees and Expenses. The Loan Parties shall pay on demand all reasonable
costs and expenses of the Lender in connection with the preparation,
reproduction, execution, and delivery of this Amendment and any other documents
prepared in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel for the Lender.
     Section 3. REPRESENTATIONS AND WARRANTIES. To induce the Lender to enter
into this Amendment, each of the Loan Parties represents and warrants to the
Lender as follows:
     (a) Existence, Qualification and Power. Such Person (i) is validly existing
and in good standing under the laws of the state in which it is organized,
(ii) has all requisite power and authority to execute, deliver and perform its
obligations under this Amendment, and (iii) is duly qualified and is licensed
and in good standing under the laws of the state in which it is organized.
     (b) Authorization; No Contravention. The execution, delivery and
performance by such Person of this Amendment has been duly authorized by all
necessary organizational action, and do not (i) contravene the terms of any of
such Person’s organizational documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (x) any
Contractual Obligation to which such Person is a party or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or any of its property is subject; or (iii) violate any Law
binding upon such Person.
     (c) Governmental Authorization; Other Consents. Except as shall have been
obtained and remains in effect, no approval, consent, exemption, authorization,
or other action by (other than in the case of enforcement, a court order), or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, such Person of this Amendment.

2



--------------------------------------------------------------------------------



 



     (d) Binding Effect. This Amendment has been duly executed and delivered by
such Person and the Loan Agreement, as amended hereby, constitutes, the legal,
valid and binding obligations of such Person, enforceable against it in
accordance with its terms, subject to any applicable bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights and secured
parties generally, and subject to general principles of equity.
     Section 4. MISCELLANEOUS
     (a) Ratification and Confirmation of Loan Documents. Except for amendments
expressly set forth in this Amendment, the terms, provisions, conditions and
covenants of the Loan Agreement and the other Loan Documents remain in full
force and effect and are hereby ratified and confirmed, and the execution,
delivery and performance of this Amendment shall not in any manner operate as a
waiver of, consent to or amendment of any other term, provision, condition or
covenant of the Loan Agreement or any other Loan Document.
     (b) Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.
     (c) APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
     (d) Counterparts and Amendment Effective Date. This Amendment may be
executed in any number of counterparts (including via facsimile) and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Amendment shall become effective when each of the conditions
precedent set forth in Section 2 of this Amendment have been satisfied.
     (e) FINAL AGREEMENT. THIS AMENDMENT, TOGETHER WITH THE LOAN AGREEMENT AND
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

                  NMH HOLDINGS, LLC         NATIONAL MENTOR HOLDINGS, INC.      
  NATIONAL MENTOR HOLDINGS, LLC         REM ARROWHEAD, INC.         REM
CONNECTICUT COMMUNITY SERVICES, INC.         REM INDIANA, INC.         REM NORTH
DAKOTA, INC.         REM WISCONSIN, INC.         REM WISCONSIN II, INC.        
REM WISCONSIN III, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 